Citation Nr: 1441894	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-21 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for osteoarthritis of the right knee and, if so, whether service connection for a right knee disorder is warranted.


REPRESENTATION

Appellant represented by:	  Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

S.M. Wieneck, Associate Counsel





INTRODUCTION

The appellant served on active duty for training (ACDUTRA) while assigned to the Louisiana Army National Guard from February 1981 to June 1981, with periods of and inactive duty training (INACDUTRA) between November 1980 and August 1981.  She also had various periods of ACDUTRA and INACDUTRA during her service with the Michigan Army National Guard between August 1981 and October 1984, and the U.S. Army Reserves between November 1984 and November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By way of background, the appellant's original claim for service connection for osteoarthritis of the right knee was denied in a March 2004 rating decision.  In July 2008, the agency of original jurisdiction (AOJ) received the appellant's application to reopen such claim.  An October 2008 rating decision determined that new and material evidence had not been received in order to reopen her claim for service connection for osteoarthritis of the right knee.  Thereafter, in September 2009, within one year of the issuance of the October 2008 rating decision, the appellant submitted a medical opinion from Dr. McClelland relating her current right knee disorder to military service.  Thereafter, in October 2009, the AOJ again determined that new and material evidence had not been received to reopen the appellant's claim.  In November 2009, the appellant submitted a more detailed and thorough opinion from Dr. McClelland again relating her current right knee disorder to military service.  Thereafter, the January 2010 rating decision again denied service connection for osteoarthritis of the right knee.  However, the Board finds that the appellant's claim has been pending since July 2008 as she submitted new and material evidence in the form of Dr. McClelland's opinions within one year of the issuance of the October 2008 and October 2009 rating decision, i.e., in September 2009 and November 2009, respectively, which renders such decisions not final.  See 38 C.F.R. § 3.156(b) (2013).

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of documents in the paper claims file or are irrelevant to the issue on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  

The reopened issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in March 2004, the RO denied the appellant's claim of entitlement to service connection for osteoarthritis of the right knee.

2.  Evidence added to the record since the March 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for osteoarthritis of the right knee.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service connection for osteoarthritis of the right knee is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for osteoarthritis of the right knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claim of entitlement to service connection for osteoarthritis of the right knee is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

In her July 2008 request to reopen her claim, and in other documents of record, the appellant contends that she "originally injured [her right] knee in 1984 while on active duty for training with the Michigan National Guard" and that service connection for a right knee condition is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Veteran" status is the first element required for a claim for disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is full-time duty in the Armed Forces performed by those in the National Guard for training purposes.  See 38 C.F.R. § 3.6(c).  INACDUTRA is duty (other than full-time duty) performed by a member of the National Guard of any State.  See 38 C.F.R. § 3.6(d).

When a claim for service connection is based on a period of ACDUTRA, such as here, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  Here, veteran status has not yet been established.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As stated before, the appellant's claim for service connection for osteoarthritis of the right knee was originally denied in a March 2004 rating decision.  In connection with such claim, the RO considered her service treatment records (STR), private treatment records, and a November 2003 VA examination report.  In this regard, the appellant's STRs showed that, in June 1984, jumped off a truck and injured her right knee the previous day.  Additionally, the evidence of record showed a current diagnosis of a right knee disorder, to include osteoarthritis.  However, the RO determined that, although there was a record of in-service treatment for one episode of right knee pain in 1984, there was no evidence showing such resulted in a chronic disability.  In this regard, the RO noted that there was no evidence of treatment for a right knee condition from June 1984 to October 2001, and medical evidence, to include periodic physical examinations during the appellant's subsequent military service, were negative for either complaint or diagnosis of any problem with the right knee until October 2001.  Consequently, the RO denied the appellant's claim on the basis that there was no evidence linking her current osteoarthritis of the right knee to her injury in June 1984.

In March 2004, the appellant was advised of the decision and her appellate rights.  In April 2004, she filed a notice of disagreement and submitted an April 2004 opinion from Dr. Brown-Manning indicating that her chronic knee pain is directly related to her military training and work-related duties.  Thereafter, in December 2004, a statement of the case was issued, which considered the April 2004 opinion from Dr. Brown-Manning.  However, the appellant did not submit a substantive appeal.  In fact, no further communication regarding her claim of entitlement to service connection for a right knee disorder was received until July 2008, when VA received her application to reopen such claim.  Therefore, the March 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the appellant's claim for service connection for osteoarthritis of the right knee was received prior to the expiration of the appeal period stemming from the March 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Since the March 2004 decision, the appellant has submitted new evidence to support her claim.  The new evidence, which was not previously considered in connection with the prior final denial, includes Dr. McClelland's August 2009 opinion that "[b]ased on [the appellant's] history and present findings, I suspect that when she was in the military that she may have torn her anterior cruciate ligament and may have even had a nondisplaced tibial plateau fracture.  I would relate her injury to the initial injury she sustained to her knee while she was in the military...."  Also received was Dr. McClelland's November 2009 opinion in which he summarized various records reviewed from the appellant's STRs and provided a more detailed explanation for his opinion that the appellant's current knee problem is related to military service, and statements submitted by the appellant and her representative.  

The Board notes that the appellant submitted copies of STRs in connection with her July 2008 application to reopen her claim.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, as the STRs were previously of record and considered in connection with the March 2004 rating decision, they are duplicative and thus irrelevant to the instant claim.  Therefore, the provisions of 38 C.F.R. 3.156(c) are inapplicable.

As discussed above, the RO previously denied the appellant's claim on the basis that was no evidence linking her current osteoarthritis of the right knee to her injury in June 1984.  Since the issuance of the prior final denial, new evidence, i.e., Dr. McClelland's opinions, suggesting a nexus between the appellant's current right knee disorder and service have been received.  As such addresses the basis of the prior denial, the Board finds that such evidence relates to an unestablished fact necessary to substantiate the appellant's claim for service connection for osteoarthritis of the right knee.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the appellant's claim.  Accordingly, the claim of entitlement to service connection for osteoarthritis of the right knee is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for osteoarthritis of the right knee is reopened; to this extent only the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's reopened claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Board notes that the appellant reported injuring her right knee while serving with the Michigan Army National Guard in June 1984.  In this regard, her STRs reflect that on, June 13, 1984, the appellant reported jumping off a truck the previous day (June 12, 1984) and hurt her right knee.  Additionally, the record includes documentation that she earned both ACDUTRA and INACDUTRA retirement points during that same year.  However, it is unclear whether the appellant was on ACDUTRA or INACDUTRA at the time of her right knee injury on June 12, 1984.  In order to verify whether this injury was incurred while the appellant was ACDUTRA or INACDUTRA, the AOJ has made several requests for the appellant's service records through various federal government agencies, to include the U.S. National Guard.  However, no attempt has been made to acquire the appellant's missing service records through the state government of Michigan.  

In this regard, VA's Adjudication Manual, M21-1MR, suggests that the State Adjutant General's Office should be contacted in connection with locating National Guard records.  See M21-1MR, Part III, Subpart iii, 2.J.69.d.  Additionally, the Board notes that, if the appellant was on duty on June 12, 1984, there may be pay records reflecting such status.  Therefore, a remand is necessary in order to attempt to verify the appellant's duty status on June 12, 1984, through any appropriate source, to include the Michigan Adjutant General's Office, the Michigan State Headquarters, the appellant's former Michigan National Guard Unit, and/or Defense Finance and Accounting Service (DFAS).

Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate source, to include the Michigan Adjutant General's Office, the Michigan State Headquarters, the appellant's former Michigan National Guard Unit, and/or DFAS, to verify the appellant's duty status on June 12, 1984. Continue efforts to verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it would be futile is obtained.  All records and/or responses received should be associated with the record.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
	A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


